Citation Nr: 1116446	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides or asbestos.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1963 to August 1971. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), that, in pertinent part, denied service connection for asthma and bilateral apical thickening.  

At the time that the Veteran initially filed his claims for service connection, the exact nature of the Veteran's claimed respiratory disorder was unclear, the Board has seen fit to address them as stated above.  This recharacterization does not prejudice the Veteran, and it provides greater latitude for a medical professional to identify any present disability and opine as to etiology.
 
In October 2009, the Board remanded the matter to the RO for additional development, to include a VA examination.  

The appeal again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran contends that service connection is warranted for respiratory/lung disorder, variously claimed as identified above.  He asserts that it was incurred due to exposure to herbicides or asbestos during his active duty.  As noted above, the case was previously remanded by the Board in October 2009.  Unfortunately, the record does not reflect full compliance with the Board's remand and that additional development is needed.   Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998).

In the October 2009 remand, the Board directed VA to provide the Veteran with a VA examination to identify the nature and etiology of the claimed disorder(s), to include as due to exposure to herbicides or asbestos.  In May 2010, the Veteran underwent a VA examination.  The report of a May 2010 pulmonary consultation report, that was performed in conjunction with the VA examination, shows that the VA pulmonologist recommended that a computed tomography (CT) scan of the lungs be performed prior to ruling out a diagnosis of asbestosis.  The VA pulmonologist noted that a CT scan was more sensitive than plain chest x-rays.  The record fails to show that any CT scan of the lungs has been performed since then.  

Upon remand, the Veteran should be schedule for a CT scan of the lungs, and the findings from the CT scan as well as the claims file should be sent to a specialist (preferably the May 2010 pulmonologist, if available) to review and to provide an opinion on the exact nature and etiology of any diagnosed respiratory disorder found.  Specifically, the specialist should determine whether the Veteran has asbestosis or any asbestos-related disorder, and, if so, provide an opinion as to whether any such diagnosed disorder is likely related to in-service exposure to asbestos or herbicides.  The specialist should comment on the findings of the December 2003 and recent CT scans of the lungs and the May 2010 VA examination report, along with the Veteran's employment history and reported 30-year history of smoking.   

In this regard, the Board notes that, for claims received after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a) (2010).  The Veteran's claim was received in October 2006. 

Prior to additional testing, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Additionally, in the October 2009 remand, the Board instructed VA to ask the Veteran to provide information regarding any pre-service or post-service exposure to asbestos.  While the record reflects that a notice letter was sent in January 2010, the Veteran did not respond.  In the May 2010 VA examination report, the examiner recorded the Veteran's post-service employment history as a building inspector, which might have exposed him to asbestos, and his history of smoking one cigarette a day for 30 years until he quit smoking in 2003.  On remand, to ensure accuracy and completeness, the Veteran should be given another chance to provide information regarding any pre-service or post-service exposure to asbestos, including a list of all of the places of employment after service, and his duties and duration at each place of employment. 

Finally, although a copy of the January 2011 supplemental statement of the case (SSOC) appears to have been sent to his representative, a VA Form 646 was not prepared on the identified issue.  On remand, the appellant's representative should be given a copy of the new SSOC and an opportunity to submit further argument in support of the appellant's claim.  See 38 C.F.R. §§ 19.30 and 20.600 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative and ask that he identify all non-VA and VA healthcare providers that have treated him for any respiratory disorder since September 1971 and to provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal.  Obtain records from each healthcare provider he identifies that might still have available records, if not already in the record.  In particular, obtain outstanding records for evaluation and treatment of the Veteran from the Hampton VA Medical Center, prior to May 11, 2006, and, since May 27, 2007.  If records are unavailable, please have the provider so indicate.

Send a questionnaire to the Veteran and his representative asking him to provide information on pre-service and post-service evidence of occupational or other asbestos exposure.  Specifically, ask the Veteran to provide a listing of all places of employment after service, and his duties and duration at each place of employment.  Then attempt to contact his former employer(s) and request copies of all available medical records and personnel records, indicating the Veteran's job duties and any on-the-job exposure to asbestos.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the VA should notify him and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a CT scan of the lungs.  Provide the results of the CT scan and the claims file for review by an appropriate specialist (preferably the physician who conducted the May 2010 VA pulmonary consult evaluation, if available) for an addendum opinion.

The opinion should include discussion of the Veteran's documented medical history and assertions.  The specialist should specifically determine whether the Veteran has asbestosis or any asbestos-related disorder.  For each identified respiratory disorder found upon review, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder(s) is etiologically related to: (1) the Veteran's military service to include in- service exposure to asbestos and/or herbicides, (2) pre- and/or post-service exposure to asbestos, or (3) some other cause such as smoking or his employment history.  If it is determined that there is no relationship to military service, the specialist should expressly say so.  The specialist should comment on the findings from the December 2003 and recent CT scans of the lungs and the May 2010 VA examination report, along with the Veteran's employment history and reported 30-year history of smoking.  All clinical findings should be reported in detail. 

The specialist should clearly outline the rationale for any opinion expressed and discuss any other opinion of record.  If any requested medical opinion cannot be given, the specialist should state the reason(s) why. 

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for service connection.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  In any event, VA should solicit, and document its efforts to obtain, a VA Form 646 or equivalent from the Veteran's representative prior to recertifying the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled test and/or VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled test and/or examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


